McGEE, Chief Judge, dissenting.
Based on the rationale in my dissenting opinion in In re L.E.M. , --- N.C. App. ----, 820 S.E.2d 577 (2018), I believe this Court is required to conduct an Anders -type review when a no-merit brief is filed pursuant to the requirements of N.C. R. App. P. 3.1(d). Based on a review of the record, I am unable to find any prejudicial error in the trial court's adjudication of neglect. The order includes sufficient findings of fact, based on stipulation of the parties, to support the trial court's legal conclusions. See In re Q.A. , 245 N.C. App. 71, 73-4, 781 S.E.2d 862, 864 (2016). Accordingly, I would affirm the trial court's order.